Exhibit 10.1

 

CONFIDENTIAL   EXECUTION COPY

TERMINATION AGREEMENT

This Termination Agreement (the “Termination Agreement”) is entered into as of
the 2nd day of June, 2015 by and between AstraZeneca AB (publ), a Swedish
corporation with corporate identity no. 556011-7482 and a place of business at
431 83 Mölndal, Sweden (“AstraZeneca”) and Ardelyx, Inc., a Delaware corporation
having its principal place of business at 34175 Ardenwood Boulevard, Fremont,
California, United States of America 94555 (“Ardelyx”). Ardelyx and AstraZeneca
are sometimes referred to herein individually as a “Party” and collectively as
the “Parties.”

RECITALS

Whereas, AstraZeneca and Ardelyx are parties to that certain License Agreement
dated as of October 4, 2012, as amended by Amendment Number One to License
Agreement dated as December 23, 2013 (together, the “License Agreement”).

Whereas, under the License Agreement, Ardelyx granted AstraZeneca a worldwide,
exclusive license to its proprietary compounds known as NHE3 inhibitors,
including its lead compound known as either RDX5791, AZD1722 or tenapanor.

Whereas, AstraZeneca has determined that it no longer desires to continue its
activities under the License Agreement, and the Parties wish to set forth the
terms and conditions of the termination of the License Agreement.

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements set
forth below, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:

ARTICLE 1.

DEFINITIONS AND CONSTRUCTION

1.1 Undefined Capitalized Terms. The capitalized terms used, but not defined in
this Termination Agreement shall have the meanings assigned in the License
Agreement.

1.2 New Definitions. The following terms shall have the following meanings in
this Termination Agreement:

“AZ Non-Clinical Work” shall have the meaning assigned in Section 3.2.

“Clinical Trial Material” or “CTM” shall have the meaning assigned in
Section 4.1(a).

“CTM Transfer Price” shall have the meaning described in Section 4.1(c).

“Initial Deliverables” shall have the meaning assigned in Section 4.2.

“Licensee” shall mean (i) any Person to which Ardelyx grants a license to
Exploit the Licensed Compounds or Licensed Products; provided, that, a Licensee
shall not include (a) any Person that is an Affiliate of Ardelyx, (b) any Person
that is a Distributor, or (c) any Person that (x) is granted a license to
Exploit the Licensed Compounds or Licensed Products solely to enable such Person
to provide contract research or development services or contract manufacturing
services for Ardelyx or it Affiliates, and (y) does not have the right to

 

1



--------------------------------------------------------------------------------

CONFIDENTIAL   EXECUTION COPY

 

distribute, market or sell the Licensed Product, and (ii) any Person to which
Ardelyx completes a sale of assets that includes all rights to Exploit the
Licensed Compounds and Licensed Products.

“MSA” shall have the meaning described in Section 4.1(b).

“Partnering Revenue” shall mean the following forms of consideration received by
Ardelyx or any of its Affiliates from a Licensee in respect of Licensed
Products:

(a) any upfront or any license maintenance fee attributable to the Licensed
Products;

(b) any milestone payments (including development, regulatory and sales-based
milestone payments) attributable to the Licensed Products;

(c) amounts paid in the form of a profit share solely to the extent that any
such payment represents a sharing of actual profit from sales of a Licensed
Product, and not a reimbursement for Ardelyx’s costs and expenses incurred in
connection with the Exploitation of the Licensed Product;

(d) payments for the supply of Licensed Products (excluding the portion of such
payments that reimburses Ardelyx for its cost of goods for such Licensed
Products or any component thereof);

(e) payments for performance of research or development activities associated
with Licensed Products (excluding the portion of such payments that reimburses
Ardelyx for its actual cost of performing such research or development
activities); and

(f) any consideration received by Ardelyx or any of its Affiliates for equity or
debt securities issued by Ardelyx or any of its Affiliates to a Licensee
(excluding the amount equal to the fair market value of such securities, which
shall be determined by the method used to determine the amount paid by such
Licensee or if no such method is specified, the average closing price of such
securities for the twenty (20) Business Days preceding the date of issuance to
such Licensee).

“Royalties” shall have the meaning assigned in Section 3.1(ii).

“Termination Effective Date” shall have the meaning assigned in Section 2.1.

1.3 Construction. Except where the context requires otherwise, whenever used in
this Termination Agreement, the singular includes the plural, the plural
includes the singular, the use of any gender is applicable to all genders and
the word “or” has the inclusive meaning represented by the phrase “and/or”.
Whenever this Termination Agreement refers to a number of days, unless otherwise
specified, such number refers to calendar days. The term “including” or
“includes” as used in this Termination Agreement means including, without
limiting the generality of any description preceding such term. The article,
section, and subsection headings contained in this Termination Agreement are for
the purposes of convenience only and are not intended to define or limit the
contents of such articles, sections, and subsections. The wording of this
Termination Agreement shall be deemed to be the wording mutually chosen by the
Parties and no rule of strict construction shall be applied against any Party.

 

2



--------------------------------------------------------------------------------

CONFIDENTIAL   EXECUTION COPY

 

ARTICLE 2.

GENERAL PROVISIONS REGARDING TERMINATION

2.1 Termination Date. Pursuant to Section 5.2(a)(i) of the License Agreement,
AstraZeneca hereby terminates the License Agreement effective as of June 2, 2015
(the “Termination Effective Date”). Ardelyx waives its right to receive thirty
(30) days notice of termination, and accepts AstraZeneca’s notice of termination
under Section 5.2(a)(i) and agrees that the effective date of termination shall
be June 2,2015.

2.2 Consequences of Termination. The Parties agree that the termination is an AZ
Triggered Termination, and the Parties further agree that the AZ Triggered
Termination is not a termination for material safety concerns. The rights and
obligations of the Parties following the termination of the License Agreement
shall be governed by the surviving provisions of the License Agreement as set
forth in Section 14.7 of the License Agreement and Section 14.3, except to the
extent that any provisions of the License Agreement are explicitly modified,
clarified or deleted as set forth in this Termination Agreement.

2.3 Sole Program Know-How. The Parties acknowledge that certain formulation work
conducted by, or on behalf of AstraZeneca under the License Agreement, the
results of which is Sole Program Know-How under the License Agreement, may give
rise to a patentable invention. AstraZeneca has elected not pursue its right,
under Section 11.4(a) of the License Agreement, to file a Patent covering or
claiming such Sole Program Know-How, and has given Ardelyx reasonable notice to
that effect as required by Section 11.4(e) of the License Agreement. The rights
granted to Ardelyx under Section 11.4(e) of the License Agreement shall survive
termination of the License Agreement; provided that the timeframe during which
Ardelyx may elect to file the relevant Patent shall be extended until
December 31, 2015. During such time, AstraZeneca agrees not to take any actions
that would impact upon Ardelyx’s ability to obtain patent protection for any
invention arising from the formulation work conducted by AstraZeneca.

ARTICLE 3.

CLARIFICATIONS AND MODIFICATIONS OF SECTION 14.3

3.1 General. Section 14.3 shall continue in full force and effect except for the
following clarifications, modifications and deletions:

(i) Section 14.3(a). Section 14.3(a) shall apply, and in addition, the licenses
and rights granted to AstraZeneca to the Licensed Technology shall continue to
the extent and for so long as is necessary to permit AstraZeneca to satisfy its
obligations under this Termination Agreement.

(ii) Section 14.3(c). The royalty consideration for the exclusive worldwide
license grant to Ardelyx described in Section 14.3(c)(i), and the non-exclusive
worldwide license described in Section 14.3(c)(ii), shall be the payments
described in Section 14.3(m) subsections (iii) and (iv) (as amended by
Section 3.1(vi) below) (the “Royalties”). At such time as the Royalties have
been paid in full, the exclusive license granted in Section 14.3(c)(i) and
non-exclusive license granted in Section 14.3(c)(ii) shall be fully paid
licenses to Ardelyx. The non-exclusive license set forth in Section 14.3(c)(iii)
is not a royalty-bearing license and as such is fully paid as of the Termination
Effective Date.

 

3



--------------------------------------------------------------------------------

CONFIDENTIAL   EXECUTION COPY

 

(iii) Section 14.3(h). In addition to the obligations set forth in
Section 14.3(h), within twenty (20) days of the Termination Effective Date,
AstraZeneca shall provide Ardelyx with a list of and a copy of each agreement
described in subsections (i) through (iii) of Section 14.3(h), in order to
enable Ardelyx to determine the agreements, if any, with respect to which it
will request assignment under Section 14.3(h). Notwithstanding the above, in
lieu of providing a copy of those agreements described in subsections
(i) through (iii) of Section 14.3(h) that AstraZeneca determines are not
assignable to Ardelyx and may not be disclosed to Ardelyx due to the
confidentiality restrictions contained therein, AstraZeneca shall list them on a
schedule to be delivered to Ardelyx within twenty (20) days of the Termination
Effective Date.

(iv) Section 14.3(j). In addition to the obligations set forth in
Section 14.3(j), within twenty (20) days of the Termination Effective Date,
AstraZeneca shall provide Ardelyx with a list and a copy of each Third Party
license described in Section 14.3(j) in order to enable Ardelyx to determine the
Third Party licenses, if any, with respect to which it will request assignment
under Section 14.3(j). If AstraZeneca has not entered into any Third Party
licenses described in Section 14.3(j), AstraZeneca shall provide Ardelyx with
such written confirmation that no such Third Party licenses have been obtained.

(v) Section 14.3(1). In addition to the obligations set forth in Section 14.3(1)
and in order to facilitate Ardelyx’s knowledge of AZ Product Data, AstraZeneca
shall, on or before September 30, 2015, provide Ardelyx with (a) copies of the
electronic databases upon which the AZ Product Data is stored in such format as
may be mutually agreed and acceptable to both Parties (which, with respect to
raw data may include the deliver of paper documentation instead of electronic
transfer if necessary), and (b) a list of all planned or currently in progress
reports that will not be included in the electronic databases upon which the AZ
Product Data is stored.

(vi) Section 14.3(m). Section 14.3(m) shall be amended and restated to read in
full as follows:

(m) In consideration of the licenses granted under Section 14.3(c) and any other
rights granted under the above provisions in this Section 14.3, Ardelyx shall
pay to AstraZeneca (i) an upfront payment of fifteen million U.S. dollars (U.S.
$15,000,000) within ten (10) days of the Termination Effective Date;
(ii) royalty payments, calculated in accordance with Section 9.5 of the License
Agreement, but as if all Net Sales by Ardelyx or its Affiliates or licensees in
the Territory were Net Sales by AstraZeneca; provided, however, that the
applicable royalty rate shall be ten percent (10%), and the royalty reduction
provisions set forth in Sections 9.5(e), 9.5(f), 9.5(g) and 9.5(j) shall not
apply to the calculations of Royalties, and (iii) twenty percent (20%) of all
Partnering Revenue; provided, however, that the total amount to be paid by
Ardelyx under subsections (i) through (iii) of this Section 14.3(m) shall not
exceed ninety million U.S. dollars (U.S. $90,000,000) in the aggregate. The
rights and obligations of provisions of Sections 9.8 through 9.15 shall apply to
the Net Sales by Ardelyx and its Affiliates and licensee and the royalties and
other payments payable to AstraZeneca mutatis mutandis.

(vii) Section 14.3(p). Section 14.3(p) shall be deleted.

 

4



--------------------------------------------------------------------------------

CONFIDENTIAL   EXECUTION COPY

 

3.2 Potential Future Joint Research. As of the Termination Effective Date,
AstraZeneca has certain ongoing non-clinical experiments regarding the mechanism
of action of tenapanor, and AstraZeneca has contemplated conducting certain
additional non-clinical experiments with Licensed Compounds (collectively, “AZ
Non-Clinical Work”). The AZ Non-Clinical Work that is ongoing as of the
Termination Effective Date is described on Exhibit B. Ardelyx agrees that
AstraZeneca shall have the right to finalize the AZ Non-Clinical Work described
on Exhibit B. AstraZeneca shall not commence any new AZ Non-Clinical Work after
the Termination Effective Date without the prior written consent of Ardelyx.
Within thirty (30) days following the Termination Effective Date, AstraZeneca
shall provide Ardelyx with a summary description of all AZ Non-Clinical Work
that AstraZeneca proposes to commence after the Termination Effective Date.
Ardelyx shall consider in good faith any request by AstraZeneca to commence new
AZ Non-Clinical Work; provided, that, Ardelyx shall have the right to withhold
its consent to the commencement of any new AZ Non-Clinical Work in its sole
discretion. Any new AZ Non-Clinical Work approved by Ardelyx may be conducted by
AstraZeneca at its sole cost and expense. All information, data and results from
any AZ Non-Clinical Work shall be treated as AZ Product Data under the Agreement
(regardless of when it arises) and subject to the provisions of Section 14.3 of
the License Agreement.

AstraZeneca shall promptly disclose and provide to Ardelyx copies of any
information, data and results from the AZ Non-Clinical Work.

ARTICLE 4.

MANUFACTURING AND CTM SUPPLY; ADDITIONAL INITIAL

DELIVERABLES

4.1 Manufacture and CTM Supply

(a) AstraZeneca will supply to Ardelyx, and Ardelyx will purchase from
AstraZeneca, those quantities of Lead Licensed Product, Lead Licensed Compound
and drug substance (the “Clinical Trial Material”, or “CTM”) described in
Section 1 of Exhibit A.

(b) The Parties agree and acknowledge that a separate manufacturing and supply
agreement (the “MSA”) is required to be entered into between the Parties to
further govern the supply obligations undertaken by AstraZeneca hereunder. The
Parties shall also enter into a separate Quality Assurance Agreement (the “QAA”)
that shall define the manufacturing and supply quality responsibilities of the
Parties for the Lead Licensed Compound and the Lead Licensed Product. The QAA
shall further include provisions obligating AstraZeneca to report to Ardelyx any
regulatory compliance issues with respect to AstraZeneca and/or its suppliers
with respect to the Lead Licensed Compound and the Lead Licensed Product, as
well as any critical quality non-conformances relating to the Lead Licensed
Compound or Lead Licensed Product. The Parties entered into a Master Services
Agreement and a Quality Assurance Agreement in connection with Ardelyx’s
obligations with respect to the Initial Supply under the License Agreement, and
the Parties agree that the MSA and the QAA entered into hereunder in connection
with AstraZeneca’s obligations with respect to the CTM shall be in substantially
the same form as those previously executed between the Parties, with only such
changes as may be necessary to reflect AstraZeneca as the manufacturer and
Ardelyx as the purchaser of the CTM. The MSA and QAA shall be executed as
promptly as possible following the Termination Effective Date, but no later than
thirty (30) days of the Termination Effective Date.

 

5



--------------------------------------------------------------------------------

CONFIDENTIAL   EXECUTION COPY

 

(c) In consideration of the delivery of the CTM, Ardelyx shall pay AstraZeneca a
transfer price equal to the amounts paid by AstraZeneca to a Third Party for the
Manufacture of the Licensed Compound utilized by AstraZeneca in the Manufacture
of the CTM, plus a fee of ten percent (10%) of such amounts (the “CTM Transfer
Price”); provided, however, that the total amount to be paid by Ardelyx for all
CTM described in Section 1 of Exhibit A shall not exceed ten million U.S.
dollars (U.S. $10,000,000) in the aggregate. Within ten (10) days after the
Termination Effective Date, AstraZeneca shall provide Ardelyx with an estimate
of the CTM Transfer Price for the CTM described in Section 1 of Exhibit A, and
shall also provide Ardelyx with documentation available at that time of the
Third Party cost comprising the CTM Transfer Price. Ardelyx shall pay
AstraZeneca seventy five percent (75%) of the estimated total CTM Transfer Price
within forty-five (45) days after delivery of the CTM in Section 1(a) of Exhibit
A. On or before December 1, 2015, AstraZeneca shall provide Ardelyx with
documentation of the final CTM Transfer Price. Within forty-five (45) days after
delivery of the CTM in Sections 1(b) and (c) of Exhibit A, Ardelyx shall pay
AstraZeneca the remaining CTM Transfer Price; provided, however, that should the
final CTM Transfer Price exceed the estimated CTM Transfer Price by more than
ten percent (10%), Ardelyx shall not be obligated to pay any amounts in excess
of such ten percent (10%) increase.

(d) As reimbursement to AstraZeneca for research and development expenses
incurred by AstraZeneca under the License Agreement during 2015, and in
consideration of the accelerated transfer of the AZ Product Data and INDs and
the AstraZeneca resources necessary to manage and execute the delivery of the
Initial Deliverables, all in order to facilitate the prompt start-up of Ardelyx
planned development activities, Ardelyx shall pay to AstraZeneca ten million U.S
dollars (U.S.$10,000,000) within ten (10) days of the Termination Effective
Date.

(e) AstraZeneca shall as soon as reasonably practicable provide to Ardelyx, if
Ardelyx so requests, all Information and Materials Controlled by AstraZeneca
that are necessary or useful to Manufacture Licensed Compounds and Licensed
Products. Such transfer shall take place as promptly as possible, but in any
event shall be complete not later than July 1, 2015. In the event that Ardelyx
elects not to obtain assignment of the Third Party contracts relating to the
Manufacture of Licensed Compound, AstraZeneca shall cause its manufacturing
contractors, to the extent reasonably possible, to provide to Ardelyx or its
designee all reasonable assistance and transfer all Information and Materials
Controlled by AstraZeneca that are necessary or useful to Manufacture the
Licensed Compounds and the Licensed Products, including without limitation all
production and quality control specifications and process and manufacturing
technology, for the purpose of allowing Ardelyx or its designee to develop and
establish such Manufacturing. Ardelyx shall have the right to disclose all such
information to Third Parties for purposes of allowing Ardelyx to assess the
feasibility of such Third Parties Manufacturing the Licensed Compounds and the
Licensed Products and to allow such Manufacturing.

(f) The provisions of this Article 4 replace Section 8.4 of the License
Agreement, which shall be deleted.

4.2 Additional Initial Deliverables. In addition to the delivery of the CTM,
AstraZeneca will complete those activities and provide the Information and
Materials described on Exhibit A (collectively, with the CTM, the “Initial
Deliverables”). AstraZeneca agrees to use Commercially Reasonable Efforts to
deliver the Initial Deliverables and perform the activities set forth in Exhibit
A in such a manner and within such timelines as are set forth on Exhibit A.

 

6



--------------------------------------------------------------------------------

CONFIDENTIAL   EXECUTION COPY

 

4.3 Biological Material Storage. AstraZeneca shall, at least during an initial
period of three (3) years, store, at its sole cost and expense, any non-clinical
and human biological material obtained during the collaboration under the
License Agreement. Both Parties shall be able to use the material for analysis,
and AstraZeneca shall upon such request make the relevant material available to
Ardelyx in a reasonable timeframe. Notwithstanding the above, AstraZeneca agrees
that it will not use any biological materials obtained from clinical trial
subjects treated with tenapanor for any analysis under this Section 4.3. After
the initial storage period of three years, the Parties will discuss whether to
continue the storage of the material, and any such continued storage shall
require the written consent of both Parties.

ARTICLE 5.

PUBLICATIONS AND PRESS RELEASE

5.1 Publications. AstraZeneca has provided Ardelyx with its proposed publication
plan, which is set forth in Exhibit C, and Ardelyx and AstraZeneca agree to
discuss the proposed publications in good faith. AstraZeneca agrees that it
shall not publish or present any Confidential Information of Ardelyx or any AZ
Product Data, other than in accordance with this Section 5.1. In the event that
(i) Ardelyx agrees in principal to consent to a publication or presentation
described on Exhibit C, (ii) a proposed publication is required by law,
(iii) AstraZeneca determines, in good faith, that a proposed publication
included in the “Clinical Trial” section on Exhibit C is required under either
the Joint Position on the Publication of Clinical Trial Results in the
Scientific Literature announced on June 10, 2010 or the Good Publication
Practice Guidelines issued by the International Society for Medical Publication
Professionals, or (iv) the proposed publication is described on Exhibit C under
the title “Real Work Evidence” and the subtitle “CKD US Kaiser,” then
AstraZeneca shall have the right to make such publication or presentation,
subject to the following. AstraZeneca shall provide Ardelyx with the opportunity
to review any such publication or presentation as early as practicable, but at
least sixty (60) days prior to its intended submission for publication or
presentation. Ardelyx shall respond to AstraZeneca regarding any proposed
submission or presentation within thirty (30) days of its receipt from
AstraZeneca. With respect to those publications or presentations covered only by
subsection (i) above, AstraZeneca agrees not to make any submission for
publication or to make such presentation until Ardelyx has provided its written
consent, which shall not be unreasonably withheld. With respect to those
publications or presentations described in subsection (ii) or subsection
(iii) above, Ardelyx shall have the right to review and provide comments and
suggestions as to the timing and content of such publication or presentation,
but AstraZeneca shall not require Ardelyx’s consent for such publication or
presentation. In addition, Ardelyx shall have the right to review, but not to
consent to, the publications described in subsection (iv) above. AstraZeneca
agrees to consider any comments or suggestions provided by Ardelyx in good
faith.

5.2 Press Release. Ardelyx intends to issue a press release regarding the
termination of the License Agreement contemplated by this Termination Agreement,
and Ardelyx agrees to provide a draft of the press release to AstraZeneca for
comment before it is released. Any language in such press release relating to
AstraZeneca must be approved by AstraZeneca prior to publication, with such
consent not to be unreasonably withheld. For any other comments provided by
AstraZeneca, such comments shall be considered in good faith by Ardelyx prior to
publication.

 

7



--------------------------------------------------------------------------------

CONFIDENTIAL   EXECUTION COPY

 

ARTICLE 6.

REPRESENTATIONS, WARRANTIES AND COVENANTS

6.1 Representations, Warranties and Covenants.

(a) Each of the Parties hereby represents and warrants to the other Party that:

(i) this Agreement is a legal and valid obligation binding upon such Party and
enforceable in accordance with its terms. The execution, delivery, and
performance of the Agreement by such Party does not conflict with any agreement,
instrument, or understanding, oral or written, to which it is a Party or by
which it is bound, nor violate any law or regulation of any court, Governmental
Body, or administrative or other agency having jurisdiction over it;

(ii) it is not aware of any government authorization, consent, approval,
license, exemption of or filing or registration with any court or governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign, under any Applicable Laws, currently in effect, necessary for, or in
connection with, the transaction contemplated by this Termination Agreement or
any other agreement or instrument executed in connection herewith, or for the
performance by it of its obligations under this Termination Agreement and such
other agreements (save for Regulatory Approvals, INDs and similar regulatory
authorizations that may be necessary for the transfer of Regulatory Development
as contemplated hereunder); and

(iii) such Party will at all times and in all material respects comply with all
Applicable Laws relating to its activities under this Termination Agreement.

(b) AstraZeneca represents, warrants and covenants as of the Termination
Effective Date (or as of such other /additional time as may be explicitly
specified below) to Ardelyx that:

(i) AstraZeneca is the sole and exclusive owner of the entire right, title and
interest in the Sole Program Know-How developed by, or on behalf of, AstraZeneca
under the License Agreement. AstraZeneca has not permitted the Licensed Patents,
Licensed Know-How, Sole Program Know-How developed by or on behalf of
AstraZeneca, or the Joint Technology, to become subject to any encumbrance, lien
or claim of ownership by any Third Party.

(ii) AstraZeneca has not filed any patent applications covering or claiming any
Joint Technology or any Sole Program Know-How developed by, or on behalf of
AstraZeneca.

(iii) To AstraZeneca’s Knowledge, with the exception of the information provided
to Ardelyx in writing prior to the Termination Effective Date regarding the
prosecution of U.S. Patent Application Nos 14/421,451 and 14/421,454, the
Licensed Patents existing as of the Termination Effective Date are being
diligently prosecuted before the respective patent authorities in accordance
with Applicable Law. All applicable fees due to patent authorities with respect
to the filing and prosecution of the Listed Patents existing as of the
Termination Effective Date have been paid on or before the due date for payment
(as such due date may be extended in accordance with Applicable Laws or patent
authority rules and regulations).

 

8



--------------------------------------------------------------------------------

CONFIDENTIAL   EXECUTION COPY

 

(iv) To AstraZeneca’s Knowledge, the manufacture, use, sale, offer for sale or
import of the Licensed Compounds or Licensed Products as they exist as of the
Termination Effective Date will not infringe or misappropriate the Patents,
other IPR or proprietary right of any Third Party.

(v) To AstraZeneca’s Knowledge, the conception, development and reduction to
practice of the Joint Technology, Sole Program Know-How, or AZ Background
Technology developed by, or on behalf of AstraZeneca existing as of the
Termination Effective Date have not constituted or involved the misappropriation
of trade secrets or other proprietary rights of any Person.

(vi) AstraZeneca has not previously entered into any agreement, whether written
or oral, with respect to, or otherwise assigned, transferred, licensed, conveyed
or otherwise encumbered its right, title or interest in or to, the Licensed
Patents, Licensed Know-How, Regulatory Documentation, Sole Program Know-How,
Joint Technology, the Licensed Compounds or the Licensed Products, in each case
existing as of the Termination Effective Date (including by granting any
covenant not to sue with respect thereto), except agreements with CROs or CMOs
in the ordinary course of business.

(vii) AstraZeneca covenants to Ardelyx that the CTM: (a) shall be manufactured
in compliance with Applicable Laws; (b) conform to the applicable Specifications
for such Licensed Compound or Licensed Product; (c) not be misbranded within the
meaning of the FFDCA; (d) not constitute an article that may not be introduced
into interstate commerce under the provisions of Section 505 of the FFDCA (21
U.S.C. §355); (e) conform to the certificates of analysis supplied with the
shipment of such Licensed Product; and (f) shall be packaged and shipped in
accordance with the applicable Specifications therefor in effect at the time of
delivery.

ARTICLE 7.

MISCELLANEOUS

7.1 Counterparts. This Termination Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

7.2 Entire Agreement. This Termination Agreement, together with the surviving
provisions of the License Agreement, as expressly modified by this Termination
Agreement, along with all exhibits attached hereto, sets forth all the
covenants, promises, agreements, warranties, representations, conditions, and
understandings between the Parties with respect to the AZ Triggered Termination
of the License Agreement. There are no covenants, promises, agreements,
warranties, representations, conditions, or understandings, either oral or
written, between the Parties other than as set forth in this Termination
Agreement and the surviving provisions of the License Agreement, as expressly
modified by this Termination Agreement. No subsequent alteration, amendment,
change, or addition to this Agreement shall be binding upon the Parties unless
reduced to writing and signed by the respective authorized officers of the
Parties.

7.3 Assignment; Performance of Affiliates. The provisions of Section 17.1 of the
License Agreement shall govern the assignment or performance by Affiliates of
this Termination Agreement.

 

9



--------------------------------------------------------------------------------

CONFIDENTIAL   EXECUTION COPY

 

[SIGNATURE PAGE FOLLOWS]

 

10



--------------------------------------------------------------------------------

CONFIDENTIAL   EXECUTION COPY

 

In Witness Whereof, the Parties have executed this Termination Agreement in
duplicate originals by their proper officers as of the date first written above.

 

Ardelyx, Inc.     AstraZeneca AB (publ)   By:  

  /s/ Michael Raab

    By:  

  /s/ Mats Berglund

  Title: CEO     Title: Vice President  

 

11



--------------------------------------------------------------------------------

CONFIDENTIAL   EXECUTION COPY

 

EXHIBIT A

INITIAL DELIVERABLES

 

1. Clinical Trial Material

a. AstraZeneca shall complete the production of 360,000/50 mg tenapanor tablets
and 420,000 placebo tablets and shall deliver all tablets to Ardelyx, or its
designee on or before July 30,2015. The delivery of the tablets will be
accompanied by delivery to Ardelyx or its designee of fully executed BSE/TSE
statements and a list of any significant deviations. In addition, on or before
August 31,2015, AstraZeneca shall deliver a draft of the Certificates of
Analysis and a draft of the Certificates of Compliance for the tablets, and on
or before September 30, 2015, AstraZeneca shall deliver the final Certificates
of Analysis and the final Certificates of Compliance.

b. AstraZeneca shall complete the production of 240,000/50 mg tenapanor tablets
and shall deliver all tablets to Ardelyx, or its designee on or before
December 15,2015. The delivery of the tablets will be accompanied by delivery to
Ardelyx or its designee of fully executed Certificates of Analysis; Certificates
of Compliance, BSE/TSE statements and a list of any significant deviations.

c. AstraZeneca shall release to Ardelyx all remaining drug substance by
November 30,2015, including any additional drug substance being stored at Irix.
Campaign 4b is still in progress: the anticipated total of drug substance will
be approximately 170 kg which will include 17 kg of campaign 4a. 65 kg of
tenapanor free base will also be released to Ardelyx by November 30, 2015.

d. Within fifteen (15) business days of the Termination Effective Date,
AstraZeneca shall provide Ardelyx with a written description of all Licensed
Product and Licensed Compound that AstraZeneca holds in inventory (exclusive of
the Licensed Product that is allocated for the tablet runs described in (a) and
(b) above). Within thirty (30) days of receipt of such written description,
Ardelyx shall provide AstraZeneca with written instructions regarding the
shipment of any such inventory of Licensed Product or Licensed Compound to
Ardelyx or its designee, and AstraZeneca shall ship any inventory requested by
Ardelyx to Ardelyx or its designee for arrival on the date requested by Ardelyx.
Any such shipment shall be accompanied by delivery to Ardelyx or its designee of
fully executed Certificates of Analysis; Certificates of Compliance and BSE/TSE
statements.

 

2. Additional CMC Commitments

a. On or before June 30, 2015, AstraZeneca shall deliver to Ardelyx a draft of
each drug product analytical method and a draft of the validation data for each
method. On or before September 30, 2015, AstraZeneca shall deliver each final
drug product analytical method and the final validation report for each
analytical method.

b. AstraZeneca shall transfer to Ardelyx the ongoing stability studies for the
Phase 2b ESRD-Pi tablets by December 15, 2015.

 

12



--------------------------------------------------------------------------------

CONFIDENTIAL   EXECUTION COPY

 

c. On or before July 1, 2015, AstraZeneca shall provide Ardelyx with the
following:

i. All available information and data required by Ardelyx to complete the
revised CMC section of the GI IND

ii. Drug Substance batch analysis tables that includes DS-9 and C4a

iii. Drug Product batch analysis tables

d. Within twenty (20) days of receipt of the first draft of the Phase 3 IND,
AstraZeneca shall provide Ardelyx with its written comments and suggestions on
the CMC sections.

e. AstraZeneca shall:

i. provide Ardelyx with a draft of the data generated in connection with the
studies to determine the dissolution of the Phase 2b vs. Phase 3 tablets in HC1,
buffer pH 4, FeSSIF and FaSSIF by August 31, 2015;

ii. provide Ardelyx with a final report of each study to determine the
dissolution of the Phase 2b vs. Phase 3 tablets in HC1 buffer pH 4, FeSSIF and
FaSSIF by September 30, 2015

iii. provide the results of the TIM1 gastrointestinal model with the Phase 2b
and Phase 3 tablets by September 30, 2015.

 

3. Clinical and Regulatory Commitments

a. On or before July 1, 2015, AstraZeneca shall deliver to Ardelyx the following
information regarding Ml:

i. Report of study of pIC50 against ratNHE3 (BS001370-01)

ii. SAR non-regulatory data

iii. Ml supply and synthesis process iv. Synthesis and characterization of Ml
and other named impurities (Report and CofA to be delivered)

b. On or before July 1, 2015, AstraZeneca shall deliver to Ardelyx the
following:

i. All clinical study reports, including, without limitation, the final clinical
study report for D5613C00001

ii. Draft EU Application for Agreement of a Pediatric Investigation Plan for
Tenapanor dated 18 Nov 2014 (i.e main text Sections B through E that includes
all relevant information regarding treatment of hyperphosphataemia in pediatric
patients with CKD on dialysis or not on dialysis that AstraZeneca has compiled).

c. On or before September 1, 2015, AstraZeneca shall:

i. Deliver to Ardelyx reports for all M-l studies that are listed as ongoing or
reporting on the attached Schedule A-l, and completed reports from any other M-l
non-clinical studies not listed on Schedule A-l

 

13



--------------------------------------------------------------------------------

CONFIDENTIAL   EXECUTION COPY

 

ii. Complete the transfer of IND 120566 to Ardelyx

iii. Validated bioanalytical methods for Ml in mouse, dog, and human; and
reports containing analysis of plasma samples analyzed with such bioanalytical
methods.

d. On or before June 15, 2015, AstraZeneca shall (i) provide Ardelyx with an
overview of the work completed by Covance with respect to M-l studies and the
validated bioanalytical methods, and (ii) make introductions to Ardelyx to the
project manager at Covance responsible for the M-l studies and the bioanalytical
methods, and shall execute such additional documentation as may be reasonably
necessary to authorize Covance to conduct additional sample analysis for Ardelyx
and to permit Ardelyx to access all of the M-l data generated for AstraZeneca
prior to such date.

e. AstraZeneca and Ardelyx shall discuss in good faith and agree upon the format
in which AstraZeneca shall deliver to Ardelyx the global safety database for
tenapanor, and such database will be delivered to Ardelyx in the agreed upon
format by September 1, 2015. In the event that by June 30,2015, the Parties have
not agreed upon the format for delivery, AstraZeneca shall deliver the global
safety database to Ardelyx in Excel format by September 1, 2015.

 

14



--------------------------------------------------------------------------------

CONFIDENTIAL   EXECUTION COPY

 

SCHEDULE A-1

 

Study Report No.

  

Study Title

  

Conducting
Laboratory

  

Species, Strain
(group size)

  

Dose, Route,
Duration

  

GLP

  

Key Findings

PHARMACOLOGY

                  TBA (reporting) BS001370-01    Assessment the IC50 values of
Ml in the rat NHE3 stably expressed OK cell lines    AstraZeneca    NA    In
vitro    no    Ml is not active against NHE3 at the concentrations achieved in
plasma and lacks substantial inhibitory activity against NHE3 in cell-based
assays of NHE3 activity TBA (reporting) 3534SV    Selectivity Screening in
Radioligand Binding, Enzyme Activity and Functional Assays in vitro   
Cerep, Le Bois l’Evéque, B.P. 30001, 86600 Celle l’Evescault, France    NA    In
vitro    no    No interactions at clinically relevant concentrations

DMPK

                  ADME-AZS-Wave3-150413
(ongoing)    BCRP inhibition    Pharmaron    NA    In vitro    no    TBD
ADME-AZS-Wave3-150412
(ongoing)    Pgp inhibition    Pharmaron    NA    In vitro    no    TBD
ADME-AZS-Wave3-150323
(ongoing)    CYP inhibition panel 1    Pharmaron    NA    In vitro    no    TBD
ADME-AZS-Wave3-150331
(ongoing)    Human B/P ratio    Pharmaron    NA    In vitro    no    TBD
ADME-AZS-Wave3-150415
(ongoing)    OATP1B1 Inhibition    Pharmaron    NA    In vitro    no    TBD
ADME-AZS-Wave3-150527
(ongoing)    CYP isoform ID    Pharmaron    NA    In vitro    no    TBD
ADME-AZS-Wave3-150417
(ongoing)    CYP inhibition panel 2    Pharmaron    NA    In vitro    no    TBD

 

15



--------------------------------------------------------------------------------

CONFIDENTIAL   EXECUTION COPY

 

Study Report No.

  

Study Title

  

Conducting
Laboratory

  

Species, Strain
(group size)

  

Dose, Route,
Duration

  

GLP

  

Key Findings

ADME-AZS-

Wave4-150318
(ongoing)

   PPB    Pharmaron    NA    In vitro    no    TBD Study Report No.    Study
Title    Conducting Laboratory    Species, Strain (group size)    Dose, Route,
Duration    GLP    Key Findings 15ASTRUKP1S4
(ongoing)    OATP1B3, OAT1, OAT3, MATE1, MATE2K and OCT2    Absorption System   
NA    In vitro    no    TBD TOXICOLOGY                   3521BV
(AME00031)
(reporting)    AZ13792925: Genetic Toxicity Evaluation using a Bacterial Reverse
Mutation Test    Gentronix   

Salmonella typhimurium

LT2 strains

TA1535, TA1537, TA98 and TA100, and Escherichia coli WP2 strain uvrA/pKM101

   In vitro    no    negative

3521BV
(8321467)

(ongoing)

   AZ13792925: Genetic Toxicity Evaluation Using the Bacterial Reverse Mutation
Test in Salmonella typhimurium TA1535, TA100, TA1537 and TA98 and Escherichia
coli WP2 uvrA pKM101    Covance    Salmonella typhimurium TA1535, TA100, TA1537
and TA98 and Escherichia coli WP2 uvrA pKM101    In vitro    yes    TBD

3522QV
(8321468)

(ongoing)

   AZ 13792925: In Vitro L5178Y Mouse Lymphoma Cell Micronucleus Assay   
Covance    L5178Y tk +/- (3.7.2C) mouse lymphoma cells    In vitro    yes    TBD

TBA (reporting)

   Zebrafish    AstraZeneca    WIK   

Compounds were assessed at a set, binary concentration range, between 0.1 to 100
jliM (0.1,1, 10,

100 \iM).

   no    Non-teratogenic

 

16



--------------------------------------------------------------------------------

CONFIDENTIAL   EXECUTION COPY

 

Study Report No.

  

Study Title

  

Conducting
Laboratory

  

Species, Strain
(group size)

  

Dose, Route,
Duration

  

GLP

  

Key Findings

0333DB (20069732) (reporting)    AZD1722: Oral Dose Range-Finding Toxicity Study
in the Non-Pregnant Rabbit    Charles River, Horsham, PA, USA   

New Zealand white

 

[Crl :KBL(NZ W)]

   0 & 45 mg/kg/day, PO, 14 days    no    Ml detected in plasma

 

17



--------------------------------------------------------------------------------

CONFIDENTIAL   EXECUTION COPY

 

EXHIBIT B

Ongoing AZ Non-Clinical Work

Ongoing/to be completed pre-clinical studies

These studies have or will have shortly completed in-life phase.

Ongoing work typically refers to sample analysis.

 

  1) Rat dose response study of tenapanor on varying phosphate diets with
expression analysis in GI and kidney tissues.

 

  2) Rat dose response expression study on standard diet (study to generate
replicate data of (1) to support publication].

 

  3) Rat time course expression study looking at short term effects (2,3 and 4
days) and long term effects (4, 7 and 14 days +/- washout).

 

  4) Rat salt diet study with extended diet adaption with expression analysis.

 

  5) Rat phosphate diet study looking at expression changes in GI tract (in-life
phase ending July 3rd)

 

  6) 33P absorption following acute/chronic +/- washout tenapanor treatments on
different phosphate and sodium diets (some of these not yet performed, planned
within the next 6 weeks)

 

  7) 33P absorption changes with tenapanor in combination with other intestinal
transport inhibitors.

 

  8) Expression and biomarker analysis in CV rat study.

Contract research studies still on-going

 

  1) Ursula Seidler; completion of studies on intestinal fluid, sodium,
phosphate, bicarbonate and electrogenic effects of tenapanor in wild-type and
NHE3 KO mice.

 

  2) Joanne Marks; Rat isolated loop studies following acute/chronic dosing +/-
PFA to study phosphate transport.

 

  3) Carsten Wagner; Effect of tenapanor on phosphate absorption in BBMV’s from
rat in different intestinal regions.

 

18



--------------------------------------------------------------------------------

CONFIDENTIAL   EXECUTION COPY

 

EXHIBIT C

Publication Plan

Pre Clinical

 

Mode of Action    Manuscript and potential abstracts    AstraZeneca    AZ data,
study BS- 001370-02 NHE3 expression in dog    Manuscript and potential abstract
   AstraZeneca    AZ data, study BS- 001370-03

Tenapanor is Vascular Protective

in a Rat Model of CKD

   ASN 2015 abstract, manuscript    AstraZeneca    AZ data, study PBI- 15-009
Tenapanors efficacy in rat is sensitive to dietary salt intake    ASN 2015
abstract (potential manuscript)    AstraZeneca    AZ data, study PBI- 14-055
Combination of tenapanor and eplerenone on UACR    Manuscript and potential
abstract    AstraZeneca    AZ data, studies 14- 024-014 and 14-024-016 Salt
accumulation in the skin of rats and effects of tenapanor    Manuscript and
potential abstract    AstraZeneca    AZ data Current Opinion Sodium Review   
Review manuscript    Ardelyx/AstraZeneca    PO btw Ardelyx and OXP, 50% to be x-
charged to AZ Ms already submitted MIST (metabolite safety data)    Abstract and
manuscript    AstraZeneca    AZ studies, 322009, D5613C00003, BS001370-01,
BS000381-38, BS000381-39 and D5611C00007

Clinical

 

ESRD Fluid 2a    Manuscript    AstraZeneca    D5611C00001, near final ms DDI
Sevelamer    Manuscript    AstraZeneca    D5611C00006, near final ms JSMAD   
Manuscript    AstraZeneca    D5611C00005, near final ms Food-effect    ASN 2015
abstract and manuscript    AstraZeneca    D5611C00003, pub dev ongoing DDI
midazolam    ASN 2015 abstract and manuscript    AstraZeneca    D5613C00003, pub
dev ongoing

 

19



--------------------------------------------------------------------------------

CONFIDENTIAL   EXECUTION COPY

 

 

DDI cefadroxil    ASN 2015 abstract and manuscript    AstraZeneca   
D5613C00004, pub dev ongoing hADME    ASN 2015 abstract and manuscript   
AstraZeneca    D5611C00007, pub dev ongoing ESRD phosphate phase 2b    ASN 2015
abstract and manuscript    AstraZeneca    D5613C00001, pub dev ongoing Phosphate
2b dose modelling    Manuscript and potential abstract    AstraZeneca   
D5613C00001, pubs to be started CKD phase 2a    ASN 2015 abstract and manuscript
   AstraZeneca    D5610C00001, abstract started manuscript to be started
Genetics (preclin/clinical/epi)    Manuscript and potential abstracts   
AstraZeneca    AZdata Pubs to be started

Real-World Evidence

 

CKD US Kaiser    Manuscript x 2    AstraZeneca    In original contract btw
Ardelyx and Kaiser CKD US Kaiser    Manuscript x 1-2 and potential abstract   
AstraZeneca    New contract btw AZ and Kaiser (additional work from above study)
Patient Interviews ESRD (from Fluid 2a study)    Manuscript    AstraZeneca   
Manuscript is submitted (from D5611C00001)

 

20